March 8, 1927. The opinion of the Court was delivered by
This is an appeal from a decree of Judge Townsend. We have a concurring finding of fact both by the master and Circuit Judge. This Court has decided in a number of cases that it is incumbent on the appellant to satisfy this Court that the finding of the Circuit Court is against the preponderance of the evidence. In the case at bar, this the appellant has failed to do.
Let the report and decree be reported. *Page 133 
All exceptions are overruled and judgment affirmed.
MESSRS. JUSTICES BLEASE and STABLER, and MR. ACTING ASSOCIATE JUSTICE RAMAGE, concur.
MR. ACTING ASSOCIATE JUSTICE RAMAGE: I concur under the law as it now stands. The Legislature ought to put such weak-minded persons in the same class as adjudged lunatics as regards their contracts.